 

Exhibit 10.2

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

SIXTH AMENDMENT OF THE RESEARCH AND COMMERCIAL LICENSE OPTION AGREEMENT

The Parties to the Research and Commercial License Option Agreement of
October 1, 2005 as previously amended (“Agreement”), Sangamo BioSciences, Inc.,
a Delaware corporation having its principal place of business at Point Richmond
Tech Center, 501 Canal Boulevard, Suite A100, Richmond, California 94804
(“Sangamo”), and Dow AgroSciences LLC, a Delaware limited liability company
having its principal place of business at 9330 Zionsville Road, Indianapolis, IN
46268 (“DAS”), hereby further amend the Agreement as follows:

A. Sangamo acknowledges that it has received all payments due from DAS for
research during the 2009 portion of the Subsequent Research Term (this work is
described in Section 8.3(b) as amended by the Second Amendment of the Research
and Commercial License Option Agreement).

B. Section 8.3 (b) of the Agreement is hereby further amended to designate the
text as amended by the Second Amendment as subsection “(i)” and to add the
following subsection “(ii)”:

(ii) Research during 2010-2011 portion of Subsequent Research Term

a. DAS and Sangamo agree to carry out, subject to 8.3(b)(ii) e, the four
research projects described in attached documents labeled “Project 2010-A”,
“Project 2010-B”, Project 2010-C, and Project 2010-D.”

b. The total 2010 budget for the four projects is $[***]. DAS will pay this
amount in two payments. A first payment of $[***] will be made on September 30,
2010, and the remaining $[***] will be paid on December 31, 2010.

c. Project 2010-C and 2010-D extend into 2011, and the total 2011 budget for
these two projects is $[***]. DAS will pay this amount in four equal payments of
$[***], due on January 1, April 1, July 1, and October 1 of 2011.

d. Sangamo will send invoices and DAS will pay within thirty (30) days of
receiving each invoice.

e. DAS may cancel any part of the work to be carried out under
Section 8.3(b)(ii) on ninety (90) days written notice.

C. Except as amended hereby or pursuant to other duly made amendments, the
Agreement shall remain in full force and effect. Those amendments made herein
shall be effective as of the Sixth Amendment Effective Date.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Sixth Amendment of the
Research and Commercial License Option Agreement in duplicate originals by their
proper officers as of August 27, 2010 (“Sixth Amendment Effective Date”).

 

AGREED TO AND ACCEPTED BY:      Sangamo Biosciences, Inc.      Dow AgroSciences
LLC By:   

/s/ Edward O. Lanphier II

     By:  

/s/ Antonio Galindez

        Antonio Galindez Title:   

President and CEO

     President and CEO Date:   

8/27/10

     Date:  

8/27/10

 

2